Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	No Priority has been claimed by Applicant, as no Foreign application is associated with the present Application.

3.	Claims 1-20 are pending.

Drawings
4.	Applicant’s drawings filed September 23, 2020 are acceptable.

Double Patenting
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,796,280.  Although the claims at issue are not identical, they are not patentably distinct from each other because to have the token not be a physical one (claim 16 also) and have the human-machine interface (HMI) not being at the first station, but associated therewith, and having a second reader (instead of second token reader) and communicating via a second station HMI associated with a second station (instead of communicating a second HMI at a second station), the added limitations of claim 3 in juxtaposition of claim 3 of the Patent ‘280, and having claim 4 depend from claim 3 instead of previously depending from independent claim 1 from Patent ‘280, along with  along not having a token generator from claim 15 that was included with the Patent ‘280, would have been obvious to one of ordinary skill in the art.

6.	Further references are noted on the attached PTO-892.

7.	Applicant’s Information Disclosure Statement (IDS) submitted                           September 23, 2020 has been reviewed.  Note the attached IDS.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSPEH RUDY whose telephone number is (571) 272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789